 

Exhibit 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT is entered into effective as of February 7,
2003 by and among Syntroleum Corporation, a Delaware corporation (the
“Company”), and the individuals listed as “Investors” on the signature pages
hereto (each an “Investor” and, collectively, the “Investors”).

 

RECITALS

 

WHEREAS, the Company and the Investors are parties to that certain Securities
Purchase Agreement, dated as of February 7, 2003 (the “Purchase Agreement”),
providing for the sales by the Company and the purchases by the Investors of
shares of the Company’s Common Stock, par value $0.01 per share (the “Common
Stock”), and warrants (the “Warrants”) to purchase shares of Common Stock (the
“Warrant Shares”); and

 

WHEREAS, the sales of the Common Stock and the Warrants to the Investors are
conditioned upon granting the rights set forth herein to the respective
Investors;

 

NOW THEREFORE, in consideration of the foregoing, the parties agree as follows:

 

SECTION 1

DEFINITIONS

 

1 Certain Definitions. As used in this Agreement, the following terms shall have
the following respective meanings:

 

“Affiliate” shall mean, with respect to any Person, any other Person
controlling, controlled by or under direct or indirect common control with such
Person (for the purposes of this definition “control,” when used with respect to
any specified Person, shall mean the power to direct the management and policies
of such Person, directly or indirectly, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing).

 

“Closing Date” means February 7, 2003.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holder” means each of the Investors, and any Person holding Registrable
Securities to whom the rights under Section 2.1 have been transferred in
accordance with Section 2.1(i) hereof.

 

“Indemnitee” shall have the meaning ascribed to such term in Section 2.1(f).

 

“Indemnified Party” shall have the meaning ascribed to such term in Section
2.1(f).

 



--------------------------------------------------------------------------------

 

“Indemnifying Party” shall have the meaning ascribed to such term in Section
2.1(f).

 

“Person” shall mean any person, individual, corporation, partnership, trust or
other nongovernmental entity or any governmental agency, court, authority or
other body (whether foreign, federal, state, local or otherwise).

 

The terms “register,” “registered” and “registration” refer to the registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registrable Securities” shall mean (A) the Shares, (B) the Warrant Shares, and
(C) any shares of Common Stock issued as (or issuable upon the conversion of any
warrant, right or other security which is issued as) a dividend or other
distribution with respect to or in replacement of the Shares or the Warrant
Shares; provided, however, that securities shall only be treated as Registrable
Securities if and only for so long as they are held by a Holder or a permitted
transferee pursuant to subsection 2.1(i) and (1) have not been disposed of
pursuant to a registration statement declared effective by the SEC, (2) have not
been sold in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act so that all transfer restrictions and
restrictive legends with respect thereto are removed upon the consummation of
such sale, or (3) such Holder may sell under Rule 144 under the Securities Act
in a three-month period all Registrable Securities then held by such Holder.

 

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Section 2.1(a) or (b) hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and expenses of counsel for the Company, blue sky fees and expenses (for a
reasonable number of states) and the expense of any special audits incident to
or required by any such registration (but excluding the fees of legal counsel
for any Holder).

 

“Registration Statement” shall mean a registration statement under the
Securities Act filed by the Company with the SEC.

 

“Registration Period” shall have the meaning ascribed to such term in Section
2.1(d).

 

“SEC” means the Securities and Exchange Commission of the United States or any
other U.S. federal agency at the time administering the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder, all as the same shall be in effect at
the time.

 

“Selling Expenses” shall mean all underwriting discounts and selling commissions
and similar fees applicable to the sale of Registrable Securities and all fees
and expenses of legal counsel for any Holder and all transfer taxes.

 

“Shares” means the shares of Common Stock purchased by the Investors pursuant to
the Purchase Agreement.

 

2



--------------------------------------------------------------------------------

 

SECTION 2

REGISTRATION RIGHTS

 

1 Registration Rights.

 

(a) Piggyback Registration. (i) If the Company at any time proposes to register
any of its Common Stock or any other of its securities (collectively with the
Common Stock, “Other Securities”) under the Securities Act, whether or not for
sale for its own account, in a manner which would permit registration of
Registrable Securities for sale for cash to the public under the Securities Act,
it will at such time give prompt written notice to each Holder of its intention
to do so at least 10 business days prior to the anticipated filing date of the
Registration Statement relating to such registration. Such notice shall offer
each such Holder the opportunity to include in such Registration Statement such
number of Registrable Securities as each such Holder may request. Upon the
written request of any such Holder made within 5 business days after the receipt
of the Company’s notice (which request shall specify the number of Registrable
Securities intended to be disposed of and the intended method of disposition
thereof), the Company shall effect, in the manner set forth in Section 2(d), in
connection with the registration of the Other Securities, the registration under
the Securities Act of all Registrable Securities which the Company has been so
requested to register, to the extent required to permit the disposition (in
accordance with such intended methods thereof) of the Registrable Securities so
requested to be registered, provided that: if at any time after giving written
notice of its intention to register any securities and prior to the effective
date of such registration, the Company shall determine for any reason not to
register or to delay registration of such securities, the Company may, at its
election, give written notice of such determination to the Holders and,
thereupon, (A) in the case of a determination not to register, the Company shall
be relieved of its obligation to register any Registrable Securities in
connection with such registration and (B) in the case of a determination to
delay such registration, the Company shall be permitted to delay registration of
any Registrable Securities requested to be included in such registration for the
same period as the delay in registering such other securities, but, in either
such case, without prejudice to the rights of the Holders under Section 2(b);

 

(ii) If the registration referred to in the first sentence of this Section 2(a)
is to be a registration in connection with an underwritten offering on behalf of
either the Company or holders of securities (other than Registrable Securities)
of the Company (“Other Holders”), and the managing underwriter for such offering
advises the Company in writing that, in such firm’s opinion, such offering would
be materially and adversely affected by the inclusion therein of Registrable
Securities requested to be included therein because such Registrable Securities
are not of the same type, class or series as the securities to be offered and
sold in such offering on behalf of the Company and/or the Other Holders, the
Company may exclude all such Registrable Securities from such offering;

 

(iii) If the registration referred to in the first sentence of this Section 2(a)
is to be a registration in connection with an underwritten primary offering on
behalf of the Company, and the managing underwriter for such offering advises
the Company in writing that, in such firm’s opinion, such offering would be
materially and adversely affected by the inclusion therein of the Registrable
Securities requested to be included therein because the number or

 

3



--------------------------------------------------------------------------------

 

principal amount of such Registrable Securities, considered together with the
number or principal amount of securities proposed to be offered by the Company,
exceeds the aggregate number or principal amount of securities which, in such
firm’s opinion, can be sold in such offering without materially and adversely
affecting the offering, the Company shall include in such registration: (1)
first, all securities the Company proposes to sell for its own account (“Company
Securities”) and (2) second, the number or principal amount of Registrable
Securities and securities, if any, requested to be included therein by Other
Holders in excess of the number or principal amount of Company Securities which,
in the opinion of such underwriter, can be so sold without materially and
adversely affecting such offering (allocated pro rata among the Holders and the
Other Holders on the basis of the number of securities (including Registrable
Securities) requested to be included therein by each Holder and each such Other
Holder);

 

(iv) If the registration referred to in the first sentence of this Section 2(a)
is to be a registration in connection with an underwritten secondary offering on
behalf of Other Holders made pursuant to demand registration rights granted by
the Company to such Other Holders (the “Initiating Holders”), and the managing
underwriter for such offering advises the Company in writing that, in such
firm’s opinion, such offering would be materially and adversely affected by the
inclusion therein of the Registrable Securities requested to be included therein
because the number or principal amount of such Registrable Securities,
considered together with the number or principal amount of securities proposed
to be offered by the Initiating Holders, exceeds the aggregate number or
principal amount of securities which, in such firm’s opinion, can be sold in
such offering without materially and adversely affecting the offering, the
Company shall include in such registration; (1) first, to the extent the
registration rights granted to an Initiating Holder permit it to exclude other
securities from its registration on substantially the same basis as that set
forth in Section 2(a)(iii) hereof, all securities any such Initiating Holder
proposes to sell for its own account, and (2) second, the number or principal
amount of additional securities (including Registrable Securities) that such
managing underwriter advises can be sold without materially and adversely
affecting such offering, allocated pro rata among any Other Holders to which
clause (1) does not apply and the Holders on the basis of the number of
securities (including Registrable Securities) requested to be included therein
by each Holder and each such Other Holder;

 

(v) The Company shall not be required to effect any registration of Registrable
Securities under this Section 2(a) incidental to the registration of any of its
securities in connection with stock option or other executive or employee
benefit or compensation plans of the Company;

 

(vi) No registration of Registrable Securities effected under this Section 2(a)
shall relieve the Company of its obligation to effect any registration of
Registrable Securities required of the Company pursuant to Section 2(b) hereof;
and

 

(vii) The provisions of this Section 2(a) shall not require the Company to
include Registrable Securities in any registration statement of the Company that
has been filed prior to the date of this Agreement.

 

4



--------------------------------------------------------------------------------

 

(b) Demand Registration. No later than 60 days following January 1, 2004, the
Company will file a Registration Statement on Form S-3 with the SEC with respect
to the Registrable Securities and will use its commercially reasonable best
efforts to cause such Registration Statement to be declared effective by the
SEC.

 

(c) Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance pursuant to subsection 2.1(a)
or (b) shall be borne by the Company. All Selling Expenses relating to the sale
of securities registered by or on behalf of Holders shall be borne by such
Holders pro rata on the basis of the number of securities so registered except
to the extent such Selling Expense is specifically attributable to one Holder,
in which case it shall be borne by such Holder.

 

(d) Registration Procedures. In the case of the registration, qualification or
compliance effected by the Company pursuant to this Agreement, the Company will,
upon reasonable request, inform each Holder as to the status of such
registration, qualification and compliance. At its expense, the Company will
during such time as the Holder holds Registrable Securities:

 

(i) use its commercially reasonable best efforts to keep such registration, and
any qualification or compliance under state securities laws which the Company
determines to obtain, effective until at least the first anniversary of the
Closing Date or until the Holders have completed the distribution described in
the registration statement relating thereto, whichever first occurs;

 

(ii) furnish such number of prospectuses and other documents incident thereto as
the Holders from time to time may reasonably request;

 

(iii) use its commercially reasonable best efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any Holder reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such Holder
to consummate the disposition of the Registrable Securities owned by such Holder
in such jurisdictions; provided, that the Company will not be required to (A)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 2.1(d), or (B) subject
itself to income taxation in any such jurisdiction;

 

(iv) notify each Holder of such Registrable Securities, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such Registration Statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such Holder, the Company will prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading;

 

5



--------------------------------------------------------------------------------

 

(v) cause all such Registrable Securities to be listed or quoted on each
securities exchange or automated quotation system on which similar securities
issued by the Company are then listed or quoted;

 

(vi) appoint a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement; and

 

(vii) The Company will use its commercially reasonable best efforts to effect
the registration, qualifications or compliances (including, without limitation,
the execution of any required undertaking to file post-effective amendments,
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with applicable securities laws, requirements or
regulations) as may be so reasonably requested and as would permit or facilitate
the sale and distribution of all Registrable Securities; provided that the
Company shall not be obligated to take any action to effect any such state
registration, qualification or compliance pursuant to this Section 2 in any
particular jurisdiction in which the Company would be required to execute a
general consent to service of process in effecting such registration,
qualification or compliance unless the Company is already subject to service or
is required to qualify in such jurisdiction, as the case may be, and except as
may be required by the Securities Act.

 

The period of time during which the Company is required hereunder to keep the
Registration Statement effective is referred to herein as “the Registration
Period.”

 

(e) Delay of Registration. The Holders shall have no right to take any action to
restrain, enjoin or otherwise delay any registration pursuant to subsection
2.1(a) or (b) hereof as a result of any controversy that may arise with respect
to the interpretation or implementation of this Agreement.

 

(f) Indemnification.

 

(i) To the extent permitted by law, the Company will indemnify each Holder and
each Person controlling such Holder within the meaning of Section 15 of the
Securities Act, with respect to which any registration, qualification or
compliance has been effected pursuant to this Agreement, (each an “Indemnitee”),
against all claims, losses, damages and liabilities (or actions in respect
thereof), including any of the foregoing incurred in settlement of any
litigation, commenced or threatened, arising out of or based on any untrue
statement of a material fact contained in any registration statement,
prospectus, offering circular or other document, or any amendment or supplement
thereof, incident to any such registration, qualification or compliance, or
based on any omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse each Indemnitee for reasonable legal and any other expenses reasonably
incurred in connection with investigating, preparing or defending any such
claim, loss, damage, liability or action; provided that the Company will not be
liable in the case of any untrue statement or omission to the extent that such
untrue statement or omission is made in reliance upon and in conformity with
written information furnished to the Company by an instrument duly executed by
or on behalf of such Indemnitee and stated to be specifically for use in
preparation of such registration

 

6



--------------------------------------------------------------------------------

statement, prospectus, offering circular or other document; and provided that
the Company will not be liable in any such case where the expense, claim, loss,
damage or liability arises out of or is related to the failure of the Holder to
comply with the covenants and agreements contained in this Agreement respecting
sales of Registrable Securities; and, provided, further, that the indemnity with
respect to any preliminary prospectus shall not apply to the extent that any
such claim, loss, damage or liability results from the fact that a current copy
of the prospectus was not sent or given to the Person asserting any such claims,
losses, damages or liabilities at or prior to the written confirmation of the
sale of the Registrable Securities confirmed to such Person if such current copy
of the prospectus would have cured the defect giving rise to such claim, loss,
damage or liability.

 

(ii) To the extent permitted by law, each Holder will severally, if Registrable
Securities held by such Holder are included in the securities as to which such
registration, qualification or compliance is being effected, indemnify the
Company, each of its directors, officers, employees, legal counsel and
accountants and each Person who controls the Company within the meaning of
Section 15 of the Securities Act, against all claims, losses, damages and
liabilities (or actions in respect thereof), including any of the foregoing
incurred in settlement of any litigation, commenced or threatened, arising out
of or based on any untrue statement of a material fact contained in any
registration statement, prospectus, offering circular or other document, or any
amendment or supplement thereof, incident to any such registration,
qualification or compliance, or based on any omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any failure by a Holder to comply with the covenants
or agreements contained in this Agreement respecting the Registrable Securities
and will reimburse the Company, such directors, officers, employees, legal
counsel and accountants and such controlling Person for reasonable legal and any
other expenses reasonably incurred in connection with investigating, preparing
or defending any such claim, loss, damage, liability or action; provided that
such Holder will only be liable in the case of any untrue statement or omission
to the extent that such untrue statement or omission is made in reliance upon
and in conformity with written information furnished to the Company by an
instrument duly executed by or on behalf of the Holder and stated to be
specifically for use in preparation of such registration statement, prospectus,
offering circular or other document. Notwithstanding the foregoing, in no event
shall a Holder be liable for any such claims, losses, damages or liabilities in
excess of the proceeds received by such Holder in the offering, except in the
event of fraud by such Holder.

 

(iii) Each party entitled to indemnification under this subsection 2.1(f) (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Agreement, unless such failure is prejudicial to the
Indemnifying Party in defending such claim or litigation. An Indemnifying Party
shall not be

 

7



--------------------------------------------------------------------------------

liable for any settlement of an action or claim effected without its written
consent (which consent will not be unreasonably withheld).

 

(iv) If the indemnification provided for in this subsection 2.1(f) is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage or expense referred to therein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
thereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions which resulted in such loss, liability, claim,
damage or expense as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

(g) Covenants of Holders.

 

(i) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event requiring the preparation of a supplement or amendment to
a prospectus relating to Registrable Securities so that, as thereafter delivered
to the Holders, such prospectus will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, each Holder will
forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement contemplated by subsection 2.1(a) or (b) until its
receipt of copies of the supplemented or amended prospectus from the Company
and, if so directed by the Company, each Holder shall deliver to the Company all
copies, other than permanent file copies then in such Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice.

 

(ii) Each Holder severally agrees for a period of 90 days from the effective
date of any registration (other than a registration effected solely to implement
an employee benefit plan) of securities of the Company for any underwritten
offering in which securities of the Company are sold not to sell, make any short
sale of, loan, grant any option for the purchase of, or otherwise dispose of any
Registrable Securities or any other stock of the Company held by such Holder,
other than shares of Registrable Securities included in such registration,
without the prior written consent of the Company or the underwriters managing
such underwritten offering, as the case may be; provided that this obligation is
subject to the condition that all executive officers and directors of the
Company shall enter into similar agreements.

 

(iii) Each Holder agrees to suspend, upon request of the Company, any
disposition of Registrable Securities pursuant to the Registration Statement and
prospectus contemplated by subsection 2.1(a) of (b) during any period, not to
exceed in the aggregate 90 days in any 12-month period, when the Company
determines in good faith that offers and sales

 

8



--------------------------------------------------------------------------------

pursuant thereto should not be made by reason of the presence of material,
undisclosed circumstances or developments with respect to which the disclosure
that would be required in such a prospectus is premature, would have an adverse
effect on the Company or is otherwise inadvisable. Any such request by the
Company shall be held confidential by the Holder.

 

(iv) Each Holder agrees to notify the Company, at any time when a prospectus
relating to the registration statement contemplated by subsection 2.1(a) or (b)
is required to be delivered by it under the Securities Act, of the occurrence of
any event relating to the Holder which requires the preparation of a supplement
or amendment to such prospectus so that, as thereafter delivered to the
purchasers of Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading
relating to the Holder, and each Holder shall promptly make available to the
Company the information to enable the Company to prepare any such supplement or
amendment. Each Holder also agrees that, upon delivery of any notice by it to
the Company of the happening of any event of the kind described in the preceding
sentence of this subsection, the Holder will forthwith discontinue disposition
of Registrable Securities pursuant to such registration statement until its
receipt of the copies of the supplemental or amended prospectus contemplated by
this subsection, which the Company shall promptly make available to each Holder
and, if so directed by the Company, each Holder shall deliver to the Company all
copies, other than permanent file copies then in such Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice.

 

(v) Each Holder shall promptly furnish to the Company such information regarding
such Holder and the distribution proposed by such Holder as the Company may
request in writing or as shall be required in connection with any registration,
qualification or compliance referred to in this Section 2.1. The Holder will
promptly keep the Company informed as to all sales of Registerable Securities
made under the Registration Statement and assist the Company in updating such
information in the Registration Statement and any prospectus supplement relating
thereto.

 

(vi) Each Holder hereby covenants with the Company (1) not to make any sale of
the Shares without effectively causing the prospectus delivery requirements
under the Securities Act to be satisfied, and (2) if such Shares are to be sold
by any method or in any transaction other than on a national securities
exchange, in the over-the-counter market, on the Nasdaq, in privately negotiated
transactions, or in a combination of such methods, to notify the Company at
least five business days prior to the date on which the Purchaser first offers
to sell any such Shares.

 

(vii) Each Holder acknowledges and agrees that the Registrable Securities sold
pursuant to the registration statement described in this Section are not
transferable on the books of the Company unless the stock certificate submitted
to the transfer agent evidencing such Shares is accompanied by a certificate
reasonably satisfactory to the Company to the effect that (A) the Registrable
Securities have been sold in accordance with such registration statement and (B)
the requirement of delivering a current prospectus has been satisfied.

 

9



--------------------------------------------------------------------------------

 

(viii) Each Holder agrees that it will not effect any disposition of the
Registrable Securities that would constitute a sale within the meaning of the
Securities Act except as contemplated in the registration statement referred to
in this Section 2.1. Each Holder agrees not to take any action with respect to
any distribution deemed to be made pursuant to such registration statement that
constitutes a violation of Regulation M under the Exchange Act or any other
applicable rule, regulation or law.

 

(h) Rule 144 Reporting. With a view to making available to the Holders the
benefits of certain rules and regulations of the SEC which at any time permit
the sale of the Registrable Securities to the public without registration, the
Company agrees to use its reasonable best efforts to:

 

(i) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times; and

 

(ii) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act.

 

(i) Transfer of Registration Rights. The rights to cause the Company to register
Registrable Securities granted to the Holders by the Company under subsection
2.1(a) and (b) may be assigned in full by a Holder to an Affiliate of such
Holder; provided that: (i) such transfer may otherwise be effected in accordance
with applicable securities laws; (ii) such Holder gives prior written notice to
the Company; and (iii) such transferee agrees to comply with the terms and
provisions of this Agreement and the Purchase Agreement and such transfer is
otherwise in compliance with this Agreement and the Purchase Agreement. Except
as specifically permitted by this paragraph (i), the rights of a Holder with
respect to Registrable Securities as set out herein shall not be transferable to
any other Person, and any attempted transfer shall cause all rights of such
Holder therein to be forfeited.

 

SECTION 3

MISCELLANEOUS

 

1 Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to any principles of
conflicts of law thereof.

 

2 Severability. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, invalid,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision. In such event, the parties shall negotiate, in good
faith, a legal, valid and binding substitute provision which most nearly effects
the intent of the parties in entering into this Agreement.

 

3 Notices. All notices and other communications required or permitted hereunder
shall be in writing (or in the form of a telex or telecopy (confirmed in
writing) to be given only during the recipient’s normal business hours unless
arrangements have otherwise been made to receive such notice by telex or
telecopy outside of normal business hours) and shall be mailed by registered or
certified mail, postage prepaid, or otherwise delivered by hand, messenger, or
telex

 

10



--------------------------------------------------------------------------------

or telecopy (as provided above) addressed (a) if to an Investor, at such address
as such Investor shall have furnished to the Company in writing or (b) if to the
Company, one copy should be sent to its principal executive offices and
addressed to the attention of the President, or at such other address as the
Company shall have furnished to the Investors.

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally, or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of the United States mail, addressed and mailed as aforesaid, or, if by telex or
telecopy pursuant to the above, when received.

 

4 Facsimile Signatures. Any signature page delivered by a fax machine or
telecopy machine shall be binding to the same extent as an original signature
page, with regard to any agreement subject to the terms hereof or any amendment
thereto. Any party who delivers such a signature page agrees to later deliver an
original counterpart to any party which requests it.

 

5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts and all of which together shall constitute one instrument.

 

6 Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

 

7 Termination. Except as otherwise provided herein, this Agreement shall
terminate on the tenth anniversary of the date hereof.

 

8 Waivers and Amendments. With the written consent of the Company and the
Holders holding at least a majority of the Registrable Securities, any provision
of this Agreement may be waived (either generally or in a particular instance,
either retroactively or prospectively and either for a specified period of time
or indefinitely) or amended. Upon the effectuation of each such waiver or
amendment, the Company shall promptly give written notice thereof to the
Holders, if any, who have not previously received notice thereof or consented
thereto in writing.

 

9 Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

 

10 Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
hereof.

 

11 Construction. Whenever the context so requires, the singular number includes
the plural and vice versa, and a reference to one gender includes the other
gender or the neuter.

 

12 Interpretation. The parties hereto acknowledge and agree that: (i) the rule
of construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
and (ii) the terms and provisions of this

 

11



--------------------------------------------------------------------------------

Agreement shall be construed fairly as to all parties hereto and not in favor of
or against any party, regardless of which party was generally responsible for
the preparation of this Agreement.

 

12



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

SYNTROLEUM CORPORATION

By:

 

/s/ Kenneth L. Agee

--------------------------------------------------------------------------------

   

Name: Kenneth L. Agee

   

--------------------------------------------------------------------------------

   

Title:    Chief Executive Officer

   

--------------------------------------------------------------------------------

 

INVESTORS:

MICHAEL ZILKHA

/s/ Michael Zilkha

--------------------------------------------------------------------------------

Michael Zilkha

 

SELIM K. ZILKHA TRUST

By:

 

/s/ Selim K. Zilkha

--------------------------------------------------------------------------------

   

Name: Selim K. Zilkha

Title:   Trustee

 

 

 

13